Citation Nr: 1827606	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	 Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who served on active duty in the United States Army from June 1945 to December 1946, died in November 2016.  The appellant has been substituted as the claimant for the purposes of processing this claim to completion.  38 U.S.C. 
§ 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2016, the Veteran and the appellant testified during a Board hearing conducted before the undersigned Veterans Law Judge, and in September 2016, the Board remanded this matter for further development.  

In order to ensure compliance with the Board's prior remand directives, this appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

While the VA opinion rendered in October 2016 addresses the etiology of the Veteran's bilateral cataracts (and therefore his pseudophakia) and notes that macular degeneration is age-related, the opinion is conclusory as to the other diagnosed non-age-related eye disorders (pinguecula, posterior vitreous detachment and choroidal nevus) and does not address the etiology of the Veteran's diagnosed dry eye syndrome.  Accordingly, a remand is required to obtain an addendum medical opinion addressing the etiology of this eye disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Refer the claims file to an optometrist other than the October 2016 optometrist for preparation of an addendum opinion.  The examiner must be provided with access to the Veteran's claims file.

After reviewing the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's (1) dry eye syndrome, (2) pinguecula, (3) posterior vitreous detachment and (4) choroidal nevus had their onset in service or are otherwise related to the Veteran's in-service eye injury.  Please note the Veteran's service treatment records are unavailable.  For purposes of providing this opinion, please concede that debris entered the Veteran's eyes when he was performing his in-service duties that involved the detonation of ammunition, and that as a result, he experienced a burning sensation in his eyes, as well as a sensation similar to having sand in his eyes, for which he was prescribed eye drops.  Also accept as fact the Veteran's report of being prescribed color contacts for treatment of his resulting eye disorder since 1946, and that his post-service private ophthalmologist described the Veteran's in-service eye burn as severe.

A complete rationale must be provided for the requested opinion.  If unable to opine without resorting to speculation, please provide a reason for that conclusion.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


